Citation Nr: 1214824	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to May 10, 2007 (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from January to March 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned initial 20 percent disability ratings, both effective September 23, 2002.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Waco, Texas.

In June 2008, the RO granted a TDIU, effective May 10, 2007.  As explained below, the issue of entitlement to a TDIU prior to May 10, 2007 remains before the Board as part of the appeals for higher initial ratings for the service-connected radiculopathy of the lower extremities.

The Veteran testified before the undersigned at an October 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder.

In February 2010, the Board remanded these matters for further development.

The issues of entitlement to higher initial ratings for radiculopathy of the right and left lower extremities and entitlement to a TDIU prior to June 1, 2005 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period from June 1, 2005 to May 9, 2007, the Veteran was service-connected for the following disabilities:  posterior lumbar interbody fusion with pedicle fixation L4-L5 and L5-S1 with degenerative disc disease, rated 40 percent disabling; and radiculopathy of the right and left lower extremities, both rated 20 percent disabling.  Her combined disability rating was 60 percent.

2.  During the period from June 1, 2005 to May 9, 2007, the Veteran's service-connected disabilities precluded employment for which her education and occupational experience would have otherwise qualified her.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities, for the period from June 1, 2005 to May 9, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for a TDIU for the period from June 1, 2005 to May 9, 2007, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating and claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

In the June 2008 decision, the RO granted a TDIU, effective May 10, 2007. Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, the Veteran's claim for an increased rating for his service-connected back disability which ultimately resulted in the grant of service connection for radiculopathy of the right and left lower extremities was received in February 2002.
As the Veteran was granted a temporary total (100 percent) rating for his service-connected back disability for the period from March 17, 2005 to May 31, 2005, the question of entitlement to a TDIU during this period is not at issue.

However, as for the remainder of the period prior to May 10, 2007, the evidence reflects that the Veteran resigned from her job in June 2004 and that she has been unemployed since that time due to her service-connected disabilities.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for period prior to May 10, 2007.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

During the period from June 1, 2005 to May 9, 2007, the Veteran was service-connected for the following disabilities:  posterior lumbar interbody fusion with pedicle fixation L4-L5 and L5-S1 with degenerative disc disease, rated 40 percent disabling; radiculopathy of the right lower extremity, rated 20 percent disabling; and radiculopathy of the left lower extremity, rated 20 percent disabling.  Her combined disability rating was 60 percent.

As the Veteran's service-connected back disability and radiculopathy of the right and left lower extremities resulted from a single accident in service, she had a single disability rated at 60 percent during the period from June 1, 2005 to May 9, 2007.  Thus, she met the schedular requirements for a TDIU during that period.  38 C.F.R. 
§ 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which her education and occupational experience would have otherwise qualified her.

Medical records dated from November 1984 to April 2004 and a written statement from the Veteran dated in September 2003 indicate that following service she worked as a wafer processer and as an insurance authorization agent at a medical office.  She experienced back problems following long periods of sitting at work, required a special chair at her place of employment due to back problems, and missed time from work due to back pain and medical appointments.

In an April 2004 letter, a VA physician stated that the Veteran was experiencing an exacerbation of her service-connected back disability and that she was unable to continue working due to such problems.  The duration of such disability was unknown, but was likely to be at least 8 weeks.

Medical records dated from April 2004 to January 2005 and the Veteran's November 2004 notice of disagreement and August 2005 substantive appeal (VA Form 9) reveal that she reported that she had taken a medical leave of absence from her job as a medical assistant in May 2004 due to her back disability, but that she resigned in June 2004 because she was unable to work full time due to back pain and radiculopathy.  She subsequently attempted to obtain new employment on a number of occasions, but any such jobs lasted only approximately 1 month because she was unable to perform the required work.

In a June 2004 letter to her employer, the Veteran stated that she was resigning from her position as of June 8, 2004 due to increased problems with her back.

In statements dated in September 2004, the Veteran and her husband reported that she was unable to work full time due to back pain

In an unappealed rating decision dated in June 2005, the Veteran was denied entitlement to a TDIU.

In a June 2005 letter, a VA physician reported that she was the Veteran's primary care physician and that the Veteran was being treated for worsening chronic low back pain.  She remained unable to work due to her ongoing chronic severe pain, and the duration of such disability was unknown.

In an unappealed rating decision dated in January 2006, the Veteran was denied entitlement to a TDIU.

Medical records dated from May to November 2006, a May 2007 statement from the Veteran (VA Form 21-4138), a May 2007 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), and Social Security Administration (SSA) disability records indicate that the Veteran reported that she had completed 1 year of college and had received additional training as a medical assistant and an emergency medical technician.  Following service, she had worked as a medical/nursing assistant and most recently had worked full time as a team leader/supervisor of central operations at a medical facility from October 1996 to June 2004, at which job she received a maximum salary of $33,000 a year.  She resigned from her job in 2004 and was unable to secure new employment due to chronic low back pain, falls, and an inability to sit, stand, or walk for prolonged periods of time.

In November 2005, a medical professional who had examined the Veteran as part of her SSA disability claim opined that there was no objective basis for a sedentary work restriction.  No further explanation or reasoning for this opinion was provided.

The Veteran was granted SSA disability benefits in November 2007 due to low back pain and fibromyalgia.

The Veteran's former employer reported on a December 2007 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) that the Veteran had worked full time in an administrative support/clerical position at their facility from October 1996 to June 2004.  She had received a salary of $28,754.84 during the 12 months preceding her last date of employment.

The November 2005 opinion that there was no objective basis for a sedentary work restriction is entitled to little, if any, probative weight because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Overall, the evidence indicates that the Veteran resigned from her job in June 2004 due to her service-connected back disability and radiculopathy of the lower extremities, she has generally been unemployed since that time and unable to obtain new employment due to her service-connected disabilities, she is in receipt of SSA disability benefits for, among other things, low back pain, and several medical professionals have reported that she is unable to work due to her back problems.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that her service-connected disabilities prevented her from securing and following substantially gainful employment consistent with her education and occupational experience for the period from June 1, 2005 to May 9, 2007.  Entitlement to a TDIU during that period is, therefore, granted.


ORDER

Entitlement to a TDIU, for the period from June 1, 2005 to May 9, 2007, is granted.


REMAND

The evidence indicates that the Veteran's service-connected radiculopathy of the right and left lower extremities may have worsened since her most recent VA examination in February 2008.  For example, the February 2008 VA examination report reveals that muscle strength in the lower extremities was normal and that motor skills were also normal.  However, VA treatment records dated subsequent to the February 2008 VA examination, including an April 2010 VA pain management note, reflect that muscle strength of the lower extremities was somewhat impaired (4/5).  Further, in a March 2011 statement, the Veteran reported that she had begun to experience swelling of the lower extremities following periods of prolonged standing.   

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected radiculopathy of the right and left lower extremities is triggered.

As for the claim for a TDIU prior to June 1, 2005 (except for the period when a temporary total rating was in effect), the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) during that period.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Further, in her March 2011 statement, the Veteran raised the issues of entitlement to service connection for bilateral knee, hip, shoulder, arm, and foot disabilities, a psychiatric disability, and fibromyalgia.  These claims have not yet been adjudicated and the unadjudicated claims as well as the higher initial rating issues currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU prior to June 1, 2005.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service connection for bilateral knee, hip, shoulder, arm, and foot disabilities, a psychiatric disability, and fibromyalgia.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected neurological disability of the right and left lower extremities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should specify the nerves affected by the neurological disability of the lower extremities and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also report the severity of any muscle atrophy, whether either foot dangles or drops, the severity of any impairment of active movement of the muscles below the knees, and the severity of any weakness of knee flexion.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  The AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during the period from February 2002 to March 16, 2005.
5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


